DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments with respect to claim(s) 1, 12, 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-12, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0294144 by Konishi in view of US 2017/0103265 by Channah et al. and US 2014/0176663 by Cutler et al.

Regarding claim 1, Konishi discloses a number-of-occupants detection system (fig. 5) comprising: 
an image correction unit that generates a corrected image based on an image generated by an imaging unit that images a vehicle traveling on a road (paragraph 0063 teaches traveling on a road) by executing correction processing on the image of a subject due to focus distance of the imaging unit (in addition to discussion above, paragraph 0027-0029 teaches “The profile detection means 22 may determine a range of the partial image based on, for example, the size of a profile of a person in an input image, which varies according to the distance between the image capturing device 1 and the vehicle.  The profile detection means 22 may limit the range of the partial image to a predetermined range in which inside of a vehicle may be captured.” Image is corrected by using profile detection means 22), and 
a count unit that counts the number of occupants of the vehicle using the corrected image (in addition to discussion above, paragraph 0046 teaches counting of number of occupants of the vehicle),
wherein the image corrected unit is configured to:
acquire a distance from the imaging unit to the vehicle (in addition to discussion above, paragraph 0027-0029 teaches profile detection means 22 may determine a range);
determine a parameter used for the correction processing based on the distance (in addition to discussion above, paragraph 0027-0029 teaches profile detection means 22 may determine a range; and 
generate the corrected image by executing on the image, the correction processing with the parameter determined based on the distance (in addition to discussion above, paragraph 0057 teaches “The passenger counting system may be configured so that the profile detection means limits a range in the input image, from which a partial image is cut out, to a predetermined range in which inside of a vehicle may be captured, a range in which the inside of a vehicle, which is determined by detecting a window frame by using image processing using template matching, is captured, or an existing range of a vehicle or an existing range of a window frame, which are detected by using a laser range scanner or a passage sensor”).
Konishi fails to disclose a vehicle traveling on a road having a plurality of lanes, correction processing on the image for reducing blurring of a subject due to a focus distance of the imaging unit.
Channah et al. disclose a vehicle traveling on a road having a plurality of lanes (fig. 1, paragraph 0026 teaches vehicle traveling on a road having a plurality of lanes)

Konishi fails to disclose correction processing on the image for reducing blurring of a subject due to a focus distance of the imaging unit.
Cutler et al. discloses correction processing on the image for reducing blurring of a subject due to a focus distance of the imaging unit (fig. 1, paragraph 0016 teaches viewable area and unviewable area (blurry) based on distance from imaging device)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include correction processing on the image for reducing blurring of a subject due to a focus distance of the imaging unit, as taught by Cutler et al. into the system of Konishi, Channah et al., because such incorporation would allow for the benefit of having clear view of passenger to count, thus increase user accessibility of the system.

Regarding claim 2, the number-of-occupants detection system 
wherein, when a plurality of vehicles traveling on different lanes are captured in the image (Channah et al., fig. 1, paragraph 0026 teaches vehicle traveling on a road having a plurality of lanes are captured), the image correction unit generates a first corrected image by executing the correction processing using a first parameter according to a position 
the count unit counts the number of occupants of the one vehicle using the first corrected image and counts the number of occupants of the another vehicle using the second corrected image (Konishi, in addition to discussion above, paragraph 0046 teaches counting of number of occupants of the vehicle).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 4, the number-of-occupants detection system wherein the image correction unit determines the parameter based on a distance to the vehicle measured by distance a measurement unit that measures the distance to the vehicle (in addition to discussion above, Konishi, paragraph 0027 teaches “The profile detection means 22 may determine a range of the partial image based on, for example, the size of a profile of a person in an input image, which varies according to the distance between the image capturing device 1 and the vehicle.  The profile detection means 22 may limit the range of the partial image to a predetermined range in which inside of a vehicle may be captured.”).

Regarding claim 5, the number-of-occupants detection system further comprising: 
a storage unit that stores information in which information indicating each of the plurality of lanes is associated with the parameter (in addition to discussion above, Konishi, claim 10; Channah et al., paragraph 0026, 0109 teaches “the kiosk 302 may provide a passenger with a message, e.g., on a display or on a printout, indicating a lane for the passenger's vehicle to use at a border crossing station.”, 0140, 0147), 
wherein the image correction unit determines a lane on which the vehicle travels based on the distance to the vehicle, and executes the correction processing using the parameter corresponding to the determined lane (in addition to discussion above, Konishi, paragraph 0027-0029 teaches image correction using profile detection means 22 including distance to the vehicle; Channah et al., paragraph 0044, 0055-0059, 0064, 0082, 0085, 0097 teaches capturing of images of the vehicle on the determined lane using fixed or aerial cameras).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 8, the number-of-occupants detection system further comprising: a control unit that switches a lane on which the imaging unit is focused based on a traffic volume of each of the plurality of lanes (in addition to discussion In some implementations, a border crossing station that uses both fixed cameras and mobile cameras may enable remote command and control of one or more vehicle lanes.  In some implementations, a border crossing station that uses both fixed cameras and mobile cameras may enable the ability to record and audit officer/traveler interaction in vehicle lanes.”, 0040 teaches “Other properties of the border control station may include an amount of vehicle traffic at the border control station, a battery level of an aerial camera, a threat level of the border crossing station, or two or more of these.  When the amount of vehicle traffic at the border crossing station satisfies a threshold volume, e.g., is high, the threat level of the border crossing station satisfies a threshold threat level, e.g., is high, or both, the automated border inspection system may cause more aerial cameras to inspect vehicles than otherwise, e.g., if one or both of the thresholds were not satisfied.”, 0064 teaches “In some examples, the automated border inspection system may send multiple cameras to each capture data for different vehicles in a single lane, e.g., instead of capturing data for only one vehicle in a lane at a time.”).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 9, the number-of-occupants detection system further comprising: a control unit that switches a lane on which the imaging unit is focused according to a date or time (in addition to discussion above, Channah et al., paragraph 0048 teaches “In some implementations, the automated border inspection system may determine which sensors to use and at what positions, e.g., for the determination of the distance d between the sun and the horizon.  For instance, the automated border inspection system may use a time of day, time of year, day of week, season, month, or combination of two or more of these to determine which sensors to use and at what positions.”, paragraph 0051, 0053)
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 10, the number-of-occupants detection system 
wherein the parameter according to the position includes a plurality of parameters different depending on a position in the vehicle (in addition to discussion above, Channah et al., paragraph 0044, 0055-0059, 0064, 0070-0072, 0082, 0085, 0097 teaches capturing of images in different location using aerial cameras), 
the image correction unit generates a plurality of corrected images based on the image by executing the correction processing on the image using the plurality of parameters different depending on the position in the vehicle, and the count unit counts the number of occupants of the vehicle using the plurality of corrected images (in addition to discussion above, Konishi, paragraph 0027-0029 teaches image correction using profile detection means 22 including distance to the vehicle; Channah et al., paragraph 0044, 0055-0059, 0064, 0082, 0085, 0097 teaches capturing of images of the vehicle on the determined lane using fixed or aerial cameras).


Claim 11 is rejected for the same reason as discussed in the corresponding claim 1 above.
Claim 12 is rejected for the same reason as discussed in the corresponding claim 1 above.
Claim 22 is rejected for the same reason as discussed in the corresponding claim 1 above.
Claim 23 is rejected for the same reason as discussed in the corresponding claim 1 above.
Claim 24 is rejected for the same reason as discussed in the corresponding claim 1 above.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0294144 by Konishi, US 2017/0103265 by Channah et al., and US 2014/0176663 by Cutler et al. in view of US 2017/0088098 by Frank et al.

Regarding claim 3, Konishi discloses the number-of-occupants detection system wherein the image correction unit determines the parameter based on at least one of pieces of information indicating a blur of the subject (in addition to discussion above, paragraph 0027-0029 teaches reducing blurring using profile detection means 22), Channah et al. discloses a vehicle traveling on a road having a plurality of lanes (as 
Frank et al. discloses pieces of information indicating a blur of the subject computed using a spatial frequency or an autocorrelation function of the image (paragraph 0108, 0110-0111, 0118 teaches blurring of subject computed using a spatial frequency)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include pieces of information indicating a blur of the subject computed using a spatial frequency or an autocorrelation function of the image, as taught by Frank et al. into the system of Konishi, Channah et al., and Cutler et al. because such incorporation would allow for the benefit of reducing blurring using spatial frequency information, thus increase user accessibility of the system.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0294144 by Konishi, US 2017/0103265 by Channah et al., and US 2014/0176663 by Cutler et al. in view of US 2017/0032666 by Pretorius et al.

Regarding claim 6, Konishi discloses the number-of-occupants detection system, Channah et al. discloses the imaging unit is fixed at a distance corresponding to one predetermined lane among the plurality of lanes (in addition to discussion above, In some implementations, a border crossing station that uses both fixed cameras and mobile cameras may capture different types of data at a border crossing station, e.g., close up images, images from further away, audio content for a vehicle, infrared images, images at different angles, or a combination of two or more of these.  In some implementations, a border crossing station that uses both fixed cameras and mobile cameras may enable remote command and control of one or more vehicle lanes.  In some implementations, a border crossing station that uses both fixed cameras and mobile cameras may enable the ability to record and audit officer/traveler interaction in vehicle lanes.”), Cutler et al. discloses correction processing on the image for reducing blurring of a subject due to a focus distance of the imaging unit (as discussed above), but fail to disclose wherein a focus distance of the imaging unit is fixed at a distance.
Pretorius et al. discloses wherein a focus distance of the imaging unit is fixed at a distance (paragraph 0133 teaches imaging unit with fixed focus distance).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include wherein a focus distance of the imaging unit is fixed at a distance, as taught by Pretorius et al. into the system of Konishi, Channah et al., and Cutler et al., because such incorporation would allow for the benefit of capturing images of vehicle and information related to vehicle at a fixed distance, thus increase user accessibility of the system.

Regarding claim 7, Konishi discloses the number-of-occupants detection system, Channah et al. discloses the imaging unit is fixed at a distance corresponding to a In some implementations, a border crossing station that uses both fixed cameras and mobile cameras may capture different types of data at a border crossing station, e.g., close up images, images from further away, audio content for a vehicle, infrared images, images at different angles, or a combination of two or more of these.  In some implementations, a border crossing station that uses both fixed cameras and mobile cameras may enable remote command and control of one or more vehicle lanes.  In some implementations, a border crossing station that uses both fixed cameras and mobile cameras may enable the ability to record and audit officer/traveler interaction in vehicle lanes.”), Cutler et al. discloses correction processing on the image for reducing blurring of a subject due to a focus distance of the imaging unit (as discussed above), but fail to disclose system wherein a focus distance of the imaging unit is fixed at a distance.
Pretorius et al. discloses wherein a focus distance of the imaging unit is fixed at a distance (paragraph 0133 teaches imaging unit with fixed focus distance).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include wherein a focus distance of the imaging unit is fixed at a distance, as taught by Pretorius et al. into the system of Konishi, Channah et al., and Cutler et al. because such incorporation would allow for the benefit of capturing images of vehicle and information related to vehicle at a fixed distance, thus increase user accessibility of the system.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484